IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-31202
                           Summary Calendar



WAYNE PETER BERGERON,

                                             Plaintiff-Appellant,


versus

CITY OF MORGAN CITY, ET AL.

                                             Defendants

LOUISIANA DEPARTMENT OF TRANSPORTATION
AND DEVELOPMENT


                                             Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 94-CV-712
                       - - - - - - - - - -

                             May 15, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Wayne Bergeron, who is confined to a wheelchair, appeals the

summary judgment dismissing his claim under the Americans with

Disabilities   Act,   42   U.S.C.   §   12181,   against   the   Louisiana




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-31202
                              - 2 -

Department of Transportation and Development.   This district court

held that the curb in question, which lacked a ramp or curb cut,

was completed prior to the effective date of the ADA and therefore

is not covered by the Act.     Mr. Bergeron argues that a factual

issue exists as to the exact location of the accident.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm for the same reasons

given by the district court.   Bergeron v. City of Morgan City, No.

94-CV-712 (W.D. La. Oct. 26, 1995).

     AFFIRMED.